Per Curiam.
The respondent in this a mandamus proceeding moved for judgment on the pleadings. The court filed an order granting the motion and directing judgment to be entered accordingly. Relator appeals from the order. No judgment has been entered. The order is not appealable. In ordinary actions no appeal lies from an order granting or denying a motion for judgment on the pleadings. It is not perceived why a different rule should obtain as to like orders in mandamus proceedings.
The appeal is dismissed.